Citation Nr: 0322986	
Decision Date: 09/06/03    Archive Date: 09/11/03

DOCKET NO.  00-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant's daughter and son-in-law



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran served on active duty from March 1941 to April 
1945.  A determination has been made that additional action 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the Regional Office (RO) for the following 
action:  

1.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran at 
the East Orange, New Jersey, VA medical 
facility be forwarded for incorporation 
into the record.  

2.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal remains denied, the appellant 
and her accredited representative should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on her application for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of last SSOC.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. Hutcheson
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


